DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 08/07/2022 has been entered.
Applicant's request for reconsideration of the finality of the rejection of the last Office action mailed 10/14/2022 is persuasive and, therefore, the finality of that action is withdrawn. A new Final Rejection including the rejections of claims 20 and 21 is issued herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth et al (US 2016/0320046 A1) in view of Flaherty et al (US 2012/0314414 A1).
In regard to claim 1, Duckworth et al disclose an LED lighting device, comprising: 
a first portion (12), wherein a lamp cap is disposed thereof; 
a second portion (16) directly connected to the first portion, wherein a case and a power supply are disposed thereof, the power supply is disposed in the case; and 
a third portion (18) directly connected to the second portion, wherein a heat exchange unit (all of 18 except the light emission unit, which mainly functions due to the fins 48, is the heat exchange unit) and a light emission unit (14) are disposed thereof, the light emission unit comprises an illuminator and a substrate, and the light emission unit and the power supply are electrically connected; 
wherein the case and the heat exchange unit are connected by a fixing unit (38 and 40), the fixing unit comprises a first member and a second member, the first member and the second member form a slidable connection without a block (negative limitations are problematic when viewed under BRI—the first and second members form a slidable connection “without a block”—even if this feature was specifically recited in the prior art, the Examiner may omit the teaching under BRI), and the first member and the second member are parallel to the substrate (there is some extension of the first member and the second member which is disposed parallel to some extension of the illuminator substrate—relative geometry in a claim must be explicit and specific). (Figures 1-12; see at least [0040]-[0045])
Duckworth et al fails to disclose an Edison base. 
Flaherty et al teaches an LED lighting device with an Edison base (50). (Figure 2; see at least [0055])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the base of Duckworth et al with that of Flaherty et al in order to allow the lamp to be socketed into common illumination outlets. 

In regard to claim 11, Duckworth et al disclose an LED lighting device, comprising: 
a lamp cap (12); 
a case (16), connected to the lamp along in a first direction and having a cavity; a power supply disposed in the case; 
a heat exchange unit (all of 18 except the light emission unit, which mainly functions due to the fins 48, is the heat exchange unit) connected with the case by a fixing unit (38/40); and 
a light emission unit (14), comprising an illuminator and a substrate, and connected to the heat exchange unit; 
wherein the light emission unit and the power supply are electrically connected, the first direction is substantially parallel to the horizontal plane, the light emitting unit of the LED lighting device provides downward light emission; 
wherein the fixing unit comprises a first member and a second member, the first member and the second member form a slidable connection without a block (negative limitations are problematic when viewed under BRI—the first and second members form a slidable connection “without a block”—even if this feature was specifically recited in the prior art, the Examiner may omit the teaching under BRI), and the first member and the second member are parallel to the substrate (there is some extension of the first member and the second member which is disposed parallel to some extension of the illuminator substrate—relative geometry in a claim must be explicit and specific). (Figures 1-12; see at least [0040]-[0045])
Duckworth et al fails to disclose an Edison base. 
Flaherty et al teaches an LED lighting device with an Edison base (50). (Figure 2; see at least [0055])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the base of Duckworth et al with that of Flaherty et al in order to allow the lamp to be socketed into common illumination outlets. 

In regard to claim 2 and 12, Duckworth et al disclose that the first member has a trough, the second member has a guide rail, and the trough of the first member matches with the guide rail of the second member to comply with the formation of slidable connection. (Figure 12; see at least [0045])

In regard to claim 3, 4, 13, and 14, the applicant claims the opposite variation of each other. Mainly, in claim 3 and 13, that the first member is arranged on the case and the second member is arranged on the heat exchange unit, and in claim 4 and 14, that the first member is arranged on the heat exchange unit and the second member is arranged on case.
Each claim depends from claim 2 and 12 which recites that the first member has a trough, the second member has a guide rail, and the trough of the first member matches with the guide rail of the second member to comply with the formation of slide connection.
The limitations of “trough” and “guide rail” are broad—clearly each of 38 and 40 could be called either a “trough” or “guide rail”. To this end, it must be true, that is, inherently disclosed, that one member is arranged on the case and the other is arranged on the heat exchange unit. Under BRI, and because each claim depends independently from claim 2 and 12, it can be said that each limitation is taught by Duckworth et al depending on which interpretation of “trough” and “guide rail” is taken.

In regard to claim 5 and 15, Duckworth et al disclose that the fixing unit further includes a stopping unit (Positioning Unit), the stopping unit is configured to relatively fix stop first member and the second member when the first member and the second member cooperate with each other, so that the heat exchange unit is fixed oppositely to the case. (See annotated Figure 7)

In regard to claim 6 and 16, Duckworth et al disclose that the first member and the second member have positioning grooves respectively disposed thereof, the stopping unit matches with the position grooves and limits a slide between the first member and the second member. (See annotated Figure 7)

In regard to claim 10, Duckworth et al disclose that the lamp cap extends in a first direction, the first portion, the second portion and the third portion are connected and arranged sequentially along the first direction. (Figures 1-12; see at least [0040]-[0045])

    PNG
    media_image1.png
    898
    702
    media_image1.png
    Greyscale




	In regard to claim 20 and 21, Duckworth et al disclose that the trough is formed by a rod with an L-shaped cross-section. (The positioning unit can be broadly interpreted as a “rod”; it has an L-shaped cross-section—this formed the trough.)

Allowable Subject Matter
Claim 7-9 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest an LED lighting device, comprising a first portion, wherein a lamp cap is disposed thereof, a second portion directly connected to the first portion, wherein a case and a power supply are disposed thereof, the power supply is disposed in the case, and a third portion directly connected to the second portion, wherein a heat exchange unit and a light emission unit are disposed thereof, the light emission unit comprises an illuminator and a substrate, and the light emission unit and the power supply are electrically connected, wherein the case and the heat exchange unit are connected by a fixing unit, the fixing unit comprises a first member and a second member, the first member and the second member form a slidable connection without a block, and the first member and the second member are parallel to the substrate, wherein the fixing unit further includes a stopping unit, the stopping unit is configured to relatively fix stop first member and the second member when the first member and the second member cooperate with each other, so that the heat exchange unit is fixed oppositely to the case, and further comprising a light output unit, wherein the light output unit is covered outside the light emission unit, and the stopping unit is disposed on the light output unit as specifically called for the claimed combinations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, to further clarify the Examiner’s position, Duckworth et al clearly teaches a light emission unit having an illuminator and a substrate. Paragraph [0057] of Duckworth et al makes it clear that the LED board is not shown, however, it is made clear that the LED modules 114 include an LED board, i.e. a substrate. 
Further, the applicant recites the limitation of “the first member and the second member form a slidable connection without a block, and the first member and the second member are parallel to the substrate.” The issue here is broadness. First, “without a block” is a negative limitation, and under BRI, these claims become problematic—the Examiner has flexibility when applying the prior art, and may treat Duckworth et al as lacking a “block” (What is a block under BRI? Does Duckworth et al lack one of these valid broad but reasonable interpretations? If yes, then the claim is satisfied.) In regard to the members being “parallel” to the substrate, there is some extension of the first member, the second member, and the substrate which are parallel to each other—relative geometry in a claim is only useful when dimensionality is explicitly recited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875